DETAILED ACTION
This Office action is in response to the application and preliminary amendment filed on 06 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3, and 9 are objected to because of the following informalities:
In claim 1, the following recitations all lack proper antecedent basis: “the first control periods”, “the switching transistor group”, “the first driving mode” and “the second driving mode”, “the number of the operating periods in the second driving mode”, “the number of operating periods in the first driving mode”, and “the existing output voltage”.
In claim 3, “the detection signal” and the “the reference signal” both lack proper antecedent basis. 
In claim 9, the following recitations all lack proper antecedent basis: “the first control periods”, “the switching transistor group”, “the first driving mode” and “the second driving mode”, “the number of the operating periods in the second driving mode”, “the number of operating periods in the first driving mode”, and “the existing output voltage”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




In claim 1 it is unclear whether “the switching transistor group” in line 2 refers to “a first switching transistor, a second switching transistor, a third switching transistor” which are introduced in the last four lines of the claim. Examiner will interpret that the first through third switching transistors are part of the switching transistor group.
Claim 1 recites, “setting an output voltage and a K value in a directly proportional relationship” which is unclear because it uses the terms “voltage” and “value” in singular form, whereas “a directly proportional relationship” implies a set of multiple pairs of variables in order to define the relationship. That is, any single pair of one output voltage and one K value inherently has a directly proportional relationship. This will be interpreted to mean setting a range of output voltages and a range of K values in directly proportional relationship.
The claim next recites, “the K value is the ratio of the number of the operating periods in the second driving mode to 
It appears, as above, that the K value should be a range of K values, with each individual K value being defined as a ratio of a number of operating periods in the first driving mode to a number of operating periods in the second driving mode at a corresponding output voltage.
Claim 1 recites, “receiving the output voltage, and determining a K value corresponding to the existing output voltage according to the set relationship between the output voltage and the K value” which is similarly unclear since the claim must include a range of K values as explained above. It appears that this limitation should be interpreted as receiving an existing output voltage, and determining an individual K value corresponding to the existing output voltage according to the set relationship between the range of output voltages and the range of K values.
Claim 1 recites, “outputting a driving signal group of the switching transistor group according to the number of the operating periods in the first driving mode and the number of the operating periods in the second driving mode”. This 
The limitation will instead be interpreted as outputting a driving signal group of the switching transistor group according to a number of operating periods in the first driving mode and a number of the operating periods in the second driving mode corresponding to the ratio of the determined, individual K value.
Claims 2-8 each depend from claim, and therefore inherit the above deficiencies.

Claim 7 recites, “wherein the first switching transistor, the second switching transistor and the third switching transistor have the same operating periods in the second driving mode,” which is indefinite because claim 1 defines “the operating periods in the second driving mode” as part of the “first control periods of the switching transistor group,” and the first, second, and third switching transistors are 
As such, it appears that all three switching transistors in the switching transistor group are already recited to be driven in the operating periods in the second driving mode, and so they all have “the same operating periods”. Therefore it is not clear if claim 7 further limits its parent claim(s). This will be interpreted as the three switching transistors being operated with same switching frequency.

Similarly, claim 8 recites, “wherein the operating periods of the second switching transistor in the first driving mode are the same as those of each switching transistor in the second driving mode” and also recites, “the operating periods of the first switching transistor and the third switching transistor in the second driving mode are twice those of the second switching transistor in the first driving mode”. As explained above, this is indefinite because claim 1 appears to recite that all three switching transistors in the switching transistor group are driven in “the operating periods in the first mode” and “the operating periods in the second driving mode”.
This will be interpreted as all three switches being operated at the same frequency in the second driving mode, and the first and third switching transistor being operated  at half 

Claim 9 recites substantially the same limitation as those cited from claim 1, above, as being indefinite. Therefore, claim 9 has the same deficiencies and will be interpreted in the same or similar manner as claim 1.
In addition, claim 9 recites, “a device configured to set the first control periods […],” “a device configured to set an output voltage and a K value in a directly proportional relationship […],” “a device configured to receive the output voltage […],” “a device configured to output a driving signal group […]”. As claimed, it appears that this refers to four separate devices, each configured to perform the respective method step. 
However, the specification does not appear to describe the devices that would perform each of these functional limitations. While the recited “a device configured to output a driving signal group” corresponds with the “Drive control circuit” in Fig. 4, it appears that the remaining three “devices” all correspond to the “Switch setting circuit” of Fig. 4, which is taught in the specification (pp. 13-14) as setting the control periods and K values, determines these parameters for given control period (which would require receiving the output 
As such, it is unclear whether the “devices” of claim 9 are meant to refer to different elements or structure, and even whether they are intended to refer to any specific structure at all. They will be interpreted broadly as any device or devices for performing the claimed functions.
Claim 10 depends from claim 9, and therefore inherits the above deficiencies of the parent claim.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 fails to further limit its parent claims 1-4 because it recites only limitations which are already required by claim 1, whether explicitly or implicitly. That is, claim 5 recites that, “wherein the number of the operating periods in the first driving mode and the number of the operating periods in the second driving mode are both set according to the set relationship between the output voltage and the K value.”
However, claim 1 recites the set relationship, and specifies that the K value is “the ratio of the number of the the number of the operating periods in the first driving mode” (emphasis added). That is, K value is defined as a ratio of two specific numbers of operating periods. 
Claim 1 further recites that the switching transistor group is driven “according to the number of the operating periods in the first driving mode and the number of the operating periods in the second driving mode”. This is interpreted to refer to the specific number of operating periods in each of the first and second operational modes that defined the K value that was determined from the set relationship, as recited.
Therefore, claim 1 already requires that, “the number of the operating periods in the first driving mode and the number of the operating periods in the second driving mode are both set according to the set relationship between the output voltage and the K value,” making claim 5 of improper dependent form for failing to further limit its parent claim(s).
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-10, as far as they are presently understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0366215; “Chen”).
Examiner note: Claims 5 and 6 are both multiple dependent claims, each depending from any one of claims 1-4. Under the broadest reasonable interpretation of the scope of the claims, both of claims 5 and 6 are treated as depending from claim 1 for the purposes of this rejection.
In re claim 1, Chen discloses a control method of a resonant circuit (see resonant converter with resonant circuitry for example in Figs. 1, 4, or 11), comprising: setting the first control periods of the switching transistor group (switching transistor group may include any or all of Q1, Q2, S, SR1-SR4, and/or Q3 in the cited figures, the first control periods are simply a span of time during which the converter operates), the first control periods including operating periods in the first 
In re claim 5, Chen discloses wherein the number of the operating periods in the first driving mode and the number of the operating periods in the second driving mode are both set according to the set relationship between the output voltage and the K value (Fig. 9 as explained above, and see also the sub-frequency control in [0104]-[0113] and [0150]-[0152]: the duty cycle and/or ratio of number of operating periods in each of the first and second modes are selected and used to drive the 
In re claim 6, Chen discloses wherein the switching transistor group includes the first switching transistor (any of Q1-Q3 or S), the second switching transistor (any of Q1-Q3 or S) and the third switching transistor (any of Q1-Q3 or S), and the first control periods include multiple operating periods of the second switching transistor ([0104]-[0113] and [0150]-[0152]).
In re claim 7, Chen discloses wherein the first switching transistor, the second switching transistor and the third switching transistor have the same operating periods in the second driving mode (for example, the switches Q1 and Q2 may be chosen to be the second and third switching transistors; they are switched at the same frequency/period – see [0085]).
In re claim 8, Chen discloses wherein the operating periods of the second switching transistor in the first driving mode are the same as those of each switching transistor in the second driving mode (see, e.g., [0106] or [0152] – in the first mode, switch S (Fig. 1) or switch Q3 (Fig. 11) is turned on for N consecutive periods and therefore all three switching transistors Q1, Q2 and S/Q3 have the same switching frequency/period), and the operating periods of the first switching transistor and the third switching transistor in the second driving mode are twice those of the second switching 
In re claim 9, it is noted the claim recites substantially the same functional limitations as are recited in the method steps of claim 1, except that claim 9 recites generic “devices” for performing each of the functional steps. Since Chen teaches one or more controller devices (see Figs. 6 and 29) for performing the steps of claim 1 as explained and cited above, Chen likewise discloses all of the limitations of claim 9 under the same interpretations, citations, and explanations as provided above for claim 1, and the rejection will not be repeated.
In re claim 10, Chen discloses an electronic apparatus (i.e., the resonant converter as a whole), wherein the control device according to claim 9 is applied thereto (Figs. 6, 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0366215) in view of Sigamani (US 2021/0273566).
It is noted that Sigamani is an intervening prior art reference to the instant application: it has an effectively-filed date of 28 February 2020, which is earlier than Applicant’s filing date of the PCT application on 19 June 2020, but after Applicant’s foreign priority filing date of 17 January. Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

In re claim 2, Chen discloses the claimed invention as explained above, except for wherein the first driving mode is that the first switching transistor and the third switching transistor are conducted alternately within the non-conduction time of the second switching transistor, and the second driving mode is that the first switching transistor and the third switching transistor are conducted simultaneously, and conducted complementarily to the second switching transistor.


In re claim 3, Chen discloses the steps of: detecting the output voltage (Figs. 6 and 29), and amplifying the difference between the detection signal and the reference signal to generate a feedback signal (Fig. 6; [0084]-[0085]: the control loop uses PI control on the feedback to regulate the output voltage; it is the implicit teaching, as would be readily recognized to those of ordinary skill in the art of switching regulators, that PI control performs proportional and integral compensation on an error signal, being an amplified difference between the detected output voltage and a reference); and adjusting the length of the operating periods of the driving 
In re claim 4, Chen discloses wherein the reference signal sets a desired value of the output voltage ([0084]-[0085]: note above explanation regarding the implicit teaching of PI control in switching regulators), and the magnitude of the feedback signal represents the difference between the output voltage and the desired value (this being the definition of the error signal in PI control).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of resonant circuits using selection of switching modes for operation at wide input ranges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRED E FINCH III/Primary Examiner, Art Unit 2838